—In an action for a divorce and ancillary relief, the plaintiff husband appeals from a judgment of the Supreme Court, Suffolk County (Doyle, J.), dated December 23, 1991, which, inter alia, awarded the defendant wife lifetime maintenance of $125 per week. By decision and order of this Court dated December 13, 1989, upon an appeal from a judgment of the same court, entered October 17, 1986, the matter was remitted to the Supreme Court, Suffolk County, for a new determination with respect to the manner of the distribution of the defendant’s equitable share of the plaintiff’s pension, the plaintiff’s share of the marital premises, and the award of maintenance to the defendant (see, Kyle v Kyle, 156 AD2d 508).
Ordered that the judgment is affirmed, with costs.
The husband’s contention that the Supreme Court erred in granting lifetime maintenance to the wife, upon remittitur, without taking further testimony, is without merit. We find that there was a sufficient basis upon which the court could award maintenance in accordance with the factors to be considered pursuant to Domestic Relations Law § 236 (B) (6).
Moreover, we find that, under the circumstances, the award *644of lifetime maintenance in the amount of $125 per week was proper (see, Formato v Formato, 134 AD2d 564). Miller, J. P., Copertino, Santucci and Goldstein, JJ., concur.